IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10484


IN RE: PAIGE B. BAYOUD,

PHLLIP S. BAYOUD,

                                           Appellant,

                               versus

JEFFERY H. MIMS, ETAL.,

                                           Appellees.



          Appeal from the United States District Court
               for the Northern District of Texas
                         (3:99-CV-222-D)


                          December 27, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM*:

     Phillip Bayoud (“Bayoud”) appeals from the district court’s

order affirming the bankruptcy court’s order denying Bayoud’s

motion to remove and disqualify appellee Jeffery H. Mims, the

Trustee in the estate of Bayoud’s brother Paige B. Bayoud (“Mims”),

the Trustee’s counsel, and counsel’s law firm.          Because it is

patently frivolous, Bayoud’s appeal is dismissed.       See Local Rule

42.2; Buck v. Unites States, 967 F.2d 1060, 1063 (5th Cir. 1992).

     Bayoud has also filed a number of equally incoherent and


    *
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
frivolous motions with this court. We DENY: 1) Bayoud’s motion for

sanction of $100,000 against Mims; 2) Bayoud’s “objection to [Mims]

for lack of standing in interference in the corporation,” which we

treat as a motion to dismiss Mims as an appellee; and 3) Bayoud’s

motion to strike Mims’ brief.      We also DENY AS MOOT: 1) Bayoud’s

“motion to keep the reply brief as it is,” which we construe as a

motion to file Bayoud’s reply brief in its present form, and 2)

Bayoud’s “motion for leave to file Supplement Record,” which we

construe as a motion to supplement the record on appeal.

       Finally, we DENY Mims’ motion for sanctions against Bayoud in

the amount of $50,000.        Mims has failed to explain the legal

grounds on which he seeks sanctions, and has failed entirely to

support the $50,000 figure.     While we invoke our discretion not to

impose sanctions in this instance, see Montgomery v. United States,

933 F.2d 348, 349 (5th Cir. 1991), we warn Bayoud that sanctions

can be imposed for the filing of frivolous appeals such as this

one.   See FED. R.APP.P.38.    Further vexations filings from Bayoud,

including any frivolous petition for rehearing, will subject Bayoud

to monetary sanctions.   See Williams v. Phillips Petroleum Co., 23

F.3d 930, 941 (5th Cir. 1994).




                                   2